Citation Nr: 0026510	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

2.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from July 1956 to February 
1960 and from September 1962 to August 1979.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.


REMAND

The veteran has filed claims of entitlement to specially 
adapted housing assistance or a special home adaptation grant 
and entitlement to an automobile or other conveyance and 
necessary adaptive equipment based on the loss of use of both 
lower extremities.  Before adjudicating these claims, 
however, the Board finds that additional medical development 
is required.

The veteran may be awarded a certificate of eligibility for 
assistance in acquiring specially adapted housing if, among 
other things, he is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss, or loss of 
use, of one lower extremity; or (3) the loss, or loss of use, 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss, or 
loss of use, of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3) (West 1991); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (1999).

In addition, a certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance will be provided if his service-connected 
disability includes loss or permanent loss of use of one or 
both feet or hands.  For adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips due to 
service-connected disability is sufficient for entitlement to 
financial assistance.  38 U.S.C.A. §§ 3901, 3902 (West 1991); 
38 C.F.R. § 3.808 (1999).  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  38 
U.S.C.A. § 3902(b)(1).  The term adaptive equipment includes 
that special equipment necessary to assist the eligible 
person to get into and out of the vehicle.  38 U.S.C.A. § 
3901.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R.                  § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (1999), complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsiflexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

In this case, service connection has been established for 
hypertensive heart disease with congestive heart failure and 
pedal edema, rated as 100 percent disabling, peripheral 
vascular disease of the right and left lower extremities with 
postoperative varicose veins, rated as 60 percent disabling 
for each extremity, post-traumatic stress disorder, rated as 
50 percent disabling, chronic liver disease, rated as 30 
percent disabling, and hearing loss of the left ear, rated as 
noncompensably (zero percent) disabling.  The record is 
unclear as to whether the veteran currently experiences loss 
of use of one or both lower extremities or feet as a result 
of these disabilities as defined in 38 C.F.R. §§ 3.808, 
3.809, 3.350(a)(2).  For example, a July 1998 VA examination 
report noted that the veteran was wheelchair bound and unable 
to stand on his own.  It was later noted, however, that he 
was able to walk 10 to 20 feet.  At a VA neurological 
examination in August 1998, the veteran reported trouble 
walking because of lack of sensation in both legs.  VA 
examinations performed in 1999 also report inconsistent 
findings.  An August 1999 VA arteries/veins examination 
report noted that both legs were numb and painful while 
walking, thereby requiring the use of a wheelchair most of 
the time.  At a VA heart examination, however, the examiner 
indicated that the veteran was unable to walk because of 
arterial and venous insufficiency.  

In light of these findings, the veteran should be afforded 
cardiology and neurological examinations which should include 
medical opinions as to whether any of the veteran's service-
connected disabilities meets the regulatory criteria set 
forth in 38 C.F.R. §§ 3.808, 3.809, 3.350(a)(2).  See 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999) 
(VA's duty to assist includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefit sought); see also  
Littke v. Derwinski, 1 Vet. App. 90 (1991), Johnson v. Brown, 
9 Vet. App. 7 (1996) (examinations must address the rating 
criteria in relation to the veteran's symptoms). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for cardiology and neurological 
examinations to determine the current 
severity of his service-connected 
hypertensive heart disease with 
congestive heart failure and pedal edema, 
as well as his peripheral vascular 
disease of the right and left lower 
extremities with postoperative varicose 
veins.  All clinical findings should be 
reported in detail and the requested 
findings, as set forth below, should be 
reported separately for each lower 
extremity.  The examiners should review 
the claims folder and a copy of this 
remand before examining the veteran.  
With respect to the veteran's lower 
extremities, the examiners should 
indicate: 

(a)  whether there is loss, or loss of 
use, of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 

(b)  whether there is loss, or loss of 
use, of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; 

(c)  whether the remaining function of 
either foot and/or leg, in terms of 
balance, propulsion, etc., could be 
accomplished equally well by an 
amputation stump with a prosthesis; 

(d)  whether there is extremely 
unfavorable complete ankylosis of either 
knee, or complete ankylosis of two major 
joints of a lower extremity, or 
shortening of either lower extremity of 3 
1/2 inches (8.9 centimeters) or more; 

(e)  whether there is complete paralysis 
of the external popliteal nerve (common 
peroneal) of either leg with consequent 
foot drop, organic changes, or other 
concomitants confirmatory of complete 
paralysis of the nerve; and 

(f) whether there is ankylosis of one or 
both of the veteran's knees or one or 
both hips.  

The examiners must be reminded that only 
the veteran's service-connected 
disabilities may be considered in 
rendering an opinion.  A complete 
rationale for each opinion should be 
provided.

2.  The RO must then review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should then readjudicate the 
issues of entitlement to specially 
adapted housing assistance or a special 
home adaptation grant and entitlement to 
an automobile or other conveyance and 
necessary adaptive equipment based on the 
loss of use of both lower extremities.  
Each decision should be made in light of 
all pertinent evidence and all applicable 
laws, regulations, and case law.  

4.  If any determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.





The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on all matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



